Title: Resolutions on Private Debts Owed to British Merchants, Resolution B, [ca. 22–23 June 1784]
From: Madison, James
To: 


Resolution B
[ca. 22–23 June 1784]
⟨J. M.’s propositions to the Gen. Assembly see Journal⟩
Whereas by the 4th. article of the Definitive Treaty of Peace ratified and proclaimed by the United States in Congress assembled on the 14th. day of Jany. last “it is agreed that Creditors on either side shall meet with no lawful impediment to the recovery of the full value in sterling money, of all bona fide debts heretofore contracted:” And whereas it is the duty and determination of this Commonwealth, with a becoming reverence for the faith of Treaties, truly and honestly, to give to the said article, all the effect which circumstances, not within its controul, will possibly admit; And inasmuch as the debts due from the good people of this Commonwealth to the subjects of G. Britain were contracted under the prospect of gradual payments, and are justly computed to exceed the possibility of full payment at once, more especially, under the diminution of their property resulting from the devastations of the late war; and it is therefore conceived that the interest of the British Creditors themselves will be favored by fixing certain reasonable periods, at which divided payments shall be made:
Resolved, that it is the opinion of this Committee, that the laws now in force relative to British debts, ought to be so varied & amended as to make the same recoverable in the proportions & at the periods following; that is to say, part thereof with interest of 5 Per Ct. from the date of the definitive Treaty of peace, on the  day of  another  on the  day of  another  on the  day of  and the remaining  on the  day of
And whereas it is further stipulated by art: 7th of the said Treaty, among other things, that “his Britannic Majesty shall with all convenient speed, and without causing any destruction, or carrying away any negroes or other property of the American inhabitants, withdraw all his armies, garrisons and fleets from the said United States; and from every post place and harbour within the same, leaving in all fortifications the American artillery that may be therein, and shall also order and cause all archives, records, deeds & papers, belonging to any of the said States, or their Citizens, which in the course of the war, may have fallen into the hands of his officers, to be forthwith restored and delivered to the proper States and persons to whom they belong,” which stipulation was in the same words contained in the Provisional articles signed at Paris on the 30th. day of November 1782 by the Commissioners empowered on each part: and whereas posterior to the date of the said provisional articles, sundry negroes the property of Citizens of this Commonwealth were carried away from the City of New York whilst in possession of the British forces, and no restitution or satisfaction on that head, has been made, either before or since the Definitive Treaty of peace: And Whereas the good people of this Commonwealth have a clear right to expect that whilst, on one side, they are called upon by the U. S. in Congress Assembled to whom by the fœderal Constitution the powers of war & peace are exclusively delegated, to carry into effect the stipulations in favour of British Subjects, an equal observance of the stipulations in their own favour should, on the other side, be duly secured to them under the authority of the Confederacy;
Resolved, that it is the opinion of this Committee, that the Delegates representing this State in Congress ought to be instructed to urge in Congress peremptory measures for obtaining from G. Britian satisfaction for the infringement of the article aforesaid; and in case of refusal or unreasonable delay of such satisfaction, to urge that the sanction of Congress be given to the just policy of retaining so much of the debts due from Citizens of this Commonwealth, to British subjects, as will fully repair the losses sustained from such infringement: and that to enable the said Delegates, to proceed herein with the greater precision & effect, the Executive ought to be requested to take immediate measures for obtaining & transmitting to them, all just claims of the Citizens of this Commonwealth under the said 7th. art: as aforesaid.
